Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Currently the specification includes a number of foreign documents and only one, DE 102008037871 A1, has been cited on an IDS.
Drawings
The drawings are objected to because the replacement sheet of drawings is gray and faded and thus does not comply with 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0030, line 1, “1in” should be - -1 in - -.
Paragraphs 0031 and 0032, all occurrences of “Bearing” that is not at the start of a new sentence should be - -bearing- -.  
Also all occurrences of “bearing element 2” should be - -inner bearing element 2- - and all occurrences of “bearing element 3” should be - -outer bearing element 3- - to keep terminology consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 21, 24 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
The term “hard material” in claims 17, 18, 24 and 27 is a relative term which renders the claim indefinite. The term “hard material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the minimum requirement for something to be considered a hard material? The claims do list oxidic [oxide], nitridic [nitride], etc. or other types of material but would all variations of these be considered hard materials or is “hard material’ further limiting this larger group to a narrower subset?
Regarding claim 21, it is unclear how two depressions are placed in contact (lines 3-4 of the claim) yet the outer layer fills the second depression (line 5).  If the depressions are in contact wouldn’t the first depression have to fill the second and vis-a-versa and thus the second depression would have to be filled by the first depression?  
The term “smooth” in claim 21 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What level of surface roughness is considered smooth?  Does this require a polished surface?  The minimum requirement for what is needed for something to be smooth has not been defined and thus the scope of the claim is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 16-20, 26, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, USP 8,851,755, in view of Lopes, US PGPub 2007/0223850.
Regarding claim 11, Porter discloses a sliding bearing, comprising: a first bearing element (30) including: a first surface (36); an outer layer: including polytetrafluoroethylene (PTFE) (72) covering the first surface; a second bearing element (50) including: a second surface (56); and, a layer (74), including PTFE, glued to the second surface (“glued” does not require an adhesive, two parts that are stuck or bonded together can be said to be glued to each other, this is the case in Porter where the PTFE layers are secured or “glued” to the respective bearing element) and in contact with the outer layer of the first bearing surface.
Porter does not disclose the use of a coating including: a vapor deposition inner layer covering the first surface of the first bearing element and covering the vapor deposition inner layer with the PTFE.  NOTE: “vapor deposition” is a product by process limitation that is not limited to any particular structure or type of material.  
Lopes teaches a similar bearing configuration that uses a PTFE liner, however Lopes further teaches that the bearing element can first be treated by applying a layer of titanium nitride by vapor deposition and then covering the layer with the PTFE (see paragraphs 0011 and 0012) for the purpose of improving the hardness of the underlying bearing component (see paragraph 0011).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Porter and add an additional layer via vapor deposition, specifically titanium nitride, and then apply the PTFE layer, as taught by Lopes, for providing a bearing arrangement with improved hardness.
Regarding claim 16, Porter in view of Lopes discloses that the vapor deposition inner layer includes a metal (as taught by Lopes the specific material of the layer is titanium nitride, this includes the metal element titanium).
Regarding claim 17, Porter in view of Lopes discloses that the vapor deposition inner layer (taught by Lopes) includes at least one hard material selected from the group consisting of nitridic [nitride] hard materials, carbidic [carbide] hard materials, and oxidic [oxide] hard materials (Lopes teaches that the material is titanium nitride).
Regarding claim 18, Porter in view of Lopes discloses that the vapor deposition inner layer includes at least one hard material selected from the group consisting of titanium, aluminum, chromium, and molybdenum (Lopes teaches that the applied material is titanium nitride which includes titanium).
Regarding claim 19, Porter discloses that the layer of the second bearing element includes PTFE fiber-reinforced plastic (Porter discloses a specific example of Lubron TF which is PTFE fabric that is impregnated with a resin (plastic) to bond the fabric to the bearing component, see attached information about Lubron TF, specifically “Expansion Bearing Components” sub section “bearing plate” which discusses how the fabric is bonded to a substrate).
Regarding claim 20, Porter discloses that the layer of the second bearing element includes: a PTFE fabric in a resin matrix (this is what Lubron TF is, see attached print out); or, a metal-polymer composite material including sintered bronze and PTFE. 
Regarding claim 26, Porter discloses a method of fabricating a sliding bearing, comprising: applying an outer layer (72) to a first surface (36) of a first bearing element (30), the layer including polytetrafluoroethylene (PTFE); gluing a layer, including PTFE, to a surface of a second bearing element (74, this layer is bonded or glued to the other ring element 50 “gluing” does not require any specific adhesive and does not exclude the material itself from being the bonding agent); and, contacting the outer layer of the coating with the layer of the second bearing element (72 and 74 are placed in contact doing operation).
Porter does not disclose that the first bearing element is made by further including applying, using vapor deposition, an inner layer of a coating to a first surface of a first bearing element with the outer layer covering the inner layer.
Lopes teaches a similar bearing configuration that uses a PTFE liner, however Lopes further teaches that the bearing element can first be treated by applying a layer of titanium nitride by vapor deposition and then covering the layer with the PTFE (see paragraphs 0011 and 0012) for the purpose of improving the hardness of the underlying bearing component (see paragraph 0011).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Porter and first apply an inner layer via vapor deposition, specifically titanium nitride, and then apply the PTFE layer, as taught by Lopes, for providing a bearing arrangement with improved hardness.
Regarding claim 27, Porter in view of Lopes discloses wherein applying, using vapor deposition, the inner layer of the coating to the first surface of the first bearing element includes applying: an amorphous carbon to the first surface of the first bearing element; or, a metal to the first surface of the first bearing element; or, at least one hard material selected from the group consisting of nitridic [nitride] hard materials, carbidic [carbide] hard materials, and oxidic [oxide] hard materials to the first surface of the first bearing element; or, at least one hard material selected from the group consisting of titanium, aluminum, chromium, and molybdenum to the first surface of the first bearing element (the claim is providing four different alternatives, Lopes discloses that the vapor deposition layer includes titanium nitride which is a metal, a nitride and includes titanium meeting the requirements of 3 of the 4 alternatives).
Regarding claim 29, Porter discloses that gluing the layer including PTFE to the surface of the second bearing element includes gluing: a PTFE fiber-reinforced plastic to the surface of the second bearing element; or, a PTFE fabric in a resin matrix to the surface of the second bearing element; or, a metal-polymer composite material including sintered bronze and PTFE to the surface of the second bearing element (as explained in the rejection of claim 19 above Porter discloses Lubron TF which is a ptfe fiber or fabric in a plastic/resin matrix that is bonded or adhered (glued) to a corresponding bearing element).


Claim(s) 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter, USP 8,851,755, in view of JP2012-500365 [JP365] (cited by Applicant, all line citation taken from translation/document as provided by Applicant).
Regarding claim 11, Porter discloses a sliding bearing, comprising: a first bearing element (30) including: a first surface (36); an outer layer: including polytetrafluoroethylene (PTFE) (72) covering the first surface; a second bearing element (50) including: a second surface (56); and, a layer (74), including PTFE, glued to the second surface (“glued” does not require an adhesive, two parts that are stuck or bonded together can be said to be glued to each other, this is the case in Porter where the PTFE layers are secured or “glued” to the respective bearing element) and in contact with the outer layer of the first bearing surface.
Porter does not disclose the use of a coating including: a vapor deposition inner layer covering the first surface of the first bearing element and covering the vapor deposition inner layer with the PTFE.  NOTE: “vapor deposition” is a product by process limitation that is not limited to any particular structure or type of material.  
JP365 teaches a sliding element, in particular sliding contact bearing, configuration that uses a PTFE liner (39, see page 9), however JP365 further teaches that the element can first be treated by applying a layer (35 called a protective layer) of diamond-like carbon which is an amorphous carbon by vapor deposition (page 4, sixth paragraph) and then covering the layer with the PTFE (39) for the purpose of improving the wear resistances and fatigue strength of the sliding element (page 4, third paragraph).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Porter and add an additional layer via vapor deposition, specifically an amorphous carbon, and then apply the PTFE layer, as taught by JP365, for the purpose of providing a bearing arrangement with improved wear resistances and fatigue strength.
Regarding claim 12, Porter in view of JP365 discloses that the vapor deposition inner layer includes an amorphous carbon (see page 4, sixth paragraph).
Regarding claim 13, Porter in view of JP365 discloses that the amorphous carbon includes at least one doping element (page 4, sixth paragraph discloses Me-DLC, W-DLC, Ti-DLC and Cr-DLC, the Me, W, Ti and Cr being doping elements that match the metallic doping elements of the instant application). 
Regarding claims 14 and 15, Porter in view of JP365 does not explicitly disclose that the amorphous carbon includes metallic and non-metallic doping elements or that the amorphous carbon is free of hydrogen.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the amorphous carbon material with both metallic and non-metallic doping elements or to provide a hydrogen free version, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See the citation of pertinent art below which discloses that these material variations were known prior to filing by Applicant.
Regarding claim 16, Porter in view of JP365 discloses that the vapor deposition inner layer includes a metal (the doping elements addressed in claim 13 above are all metals, Me stands for metal, W for tungsten, Ti for titanium and Cr for chromium).
Regarding claim 17, Porter in view of JP365 discloses that the vapor deposition inner layer (taught by JP365) further includes at least one hard material selected from the group consisting of nitridic [nitride] hard materials, carbidic [carbide] hard materials, and oxidic [oxide] hard materials (JP365 discloses that the protective layer can be a composite and include multiple layers, one being the DLC layer and the other being a nitride or carbide, see page 6, the first and second paragraphs).
Regarding claim 18, Porter in view of JP365 discloses that the vapor deposition inner layer includes at least one hard material selected from the group consisting of titanium, aluminum, chromium, and molybdenum (the DLC portion can included titanium and chromium as addressed in claim 16 above and the composite configuration can also include some of these materials, see page 6, first and second paragraphs of JP365).
Regarding claim 19, Porter discloses that the layer of the second bearing element includes PTFE fiber-reinforced plastic (Porter discloses a specific example of Lubron TF which is PTFE fabric that is impregnated with a resin (plastic) to bond the fabric to the bearing component, see attached information about Lubron TF, specifically “Expansion Bearing Components” sub section “bearing plate” which discusses how the fabric is bonded to a substrate).
Regarding claim 20, Porter discloses that the layer of the second bearing element includes: a PTFE fabric in a resin matrix (this is what Lubron TF is, see attached print out); or, a metal-polymer composite material including sintered bronze and PTFE. 
Regarding claim 21, Porter in view of JP365, as applied above, does not disclose that the first surface includes a first plurality of depressions; the vapor deposition inner layer conforms to the first surface and includes a second plurality of depressions in contact with the first plurality of depressions; and, the outer layer fills the second plurality of depressions and forms a smooth outer surface of the first bearing element.
However, JP365 further teaches that the surfaces of the base member can include a plurality of depressions (at 20), the vapor deposition layer (35 see figure 3d for example) conforming to the first surfaces and includes a second plurality of depression in contact with the first depressions (35 also includes its own set of depression when applied to 20) and the outer layer (39) fills the second plurality of depressions and forms a smooth outer surface of the first bearing for the purpose of increasing the bonding strength of the layers (see page 5, first full paragraph).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Porter and provided the first surface with a first plurality of depressions; the vapor deposition inner layer conforms to the first surface and includes a second plurality of depressions in contact with the first plurality of depressions; and, the outer layer fills the second plurality of depressions and forms a smooth outer surface of the first bearing element, as further taught by JP365, for the purpose of increasing the bonding strength of the layers.
Regarding claim 22, Porter discloses a sliding bearing, comprising: a first bearing element (30) including: a first surface (36); an outer layer: including polytetrafluoroethylene (PTFE) (72) covering the first surface; a second bearing element (50) including: a second surface (56); and, a layer (74), including PTFE, glued to the second surface (“glued” does not require an adhesive, two parts that are stuck or bonded together can be said to be glued to each other, this is the case in Porter where the PTFE layers are secured or “glued” to the respective bearing element) and in contact with the outer layer of the first bearing surface.
Porter does not disclose the use of a coating including: a vapor deposition inner layer covering the first surface of the first bearing element and including an amorphous carbon covering vapor deposition inner layer with the PTFE.  NOTE: “vapor deposition” is a product by process limitation that is not limited to any particular structure or type of material.  
JP365 teaches a sliding element, in particular sliding contact bearing, configuration that uses a PTFE liner (39, see page 9), however JP365 further teaches that the element can first be treated by applying a layer (35 called a protective layer) of diamond-like carbon which is an amorphous carbon by vapor deposition (page 4, sixth paragraph) and then covering the layer with the PTFE (39) for the purpose of improving the wear resistances and fatigue strength of the sliding element (page 4, third paragraph).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Porter and add an additional layer via vapor deposition that includes an amorphous carbon and then apply the PTFE layer, as taught by JP365, for providing a bearing arrangement with improved wear resistances and fatigue strength.
Regarding claim 23, Porter in view of JP365 does not explicitly disclose that the amorphous carbon includes metallic and non-metallic doping elements or that the amorphous carbon is free of hydrogen.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the amorphous carbon material with both metallic and non-metallic doping elements or to provide a hydrogen free version, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See the citation of pertinent art below which discloses that these material variations were known prior to filing by Applicant.
Regarding claim 24, Porter in view of JP365 discloses that the vapor deposition inner layer (taught by JP365) further includes: a metal (Me, Ti, Cr and W are all metals in the DLC coating, see further explanation in claim 16 above); or at least one hard material selected from the group consisting of nitridic [nitride] hard materials, carbidic [carbide] hard materials, and oxidic [oxide] hard materials (JP365 discloses that the protective layer can be a composite and include multiple layers, one being the DLC layer and the other being a nitride or carbide, see page 6, the first and second paragraphs); or, at least one hard material selected from the group consisting of titanium, aluminum, chromium, and molybdenum (the DLC portion can included titanium and chromium as addressed in claim 16 above and the composite configuration can also include some of these materials, see page 6, first and second paragraphs of JP365).
Regarding claim 25, Porter discloses that the layer of the second bearing element includes PTFE fiber-reinforced plastic (Porter discloses a specific example of Lubron TF which is PTFE fabric that is impregnated with a resin (plastic) to bond the fabric to the bearing component, see attached information about Lubron TF, specifically “Expansion Bearing Components” sub section “bearing plate” which discusses how the fabric is bonded to a substrate); or a PTFE fabric in a resin matrix (this is what Lubron TF is, see attached print out); or, a metal-polymer composite material including sintered bronze and PTFE. 
Regarding claim 26, Porter discloses a method of fabricating a sliding bearing, comprising: applying an outer layer (72) to a first surface (36) of a first bearing element (30), the layer including polytetrafluoroethylene (PTFE); gluing a layer, including PTFE, to a surface of a second bearing element (74, this layer is bonded or glued to the other ring element 50 “gluing” does not require any specific adhesive and does not exclude the material itself from being the bonding agent); and, contacting the outer layer of the coating with the layer of the second bearing element (72 and 74 are placed in contact doing operation).
Porter does not disclose that the first bearing element is made by further including applying, using vapor deposition, an inner layer of a coating to a first surface of a first bearing element with the outer layer covering the inner layer.
JP365 teaches a sliding element, in particular sliding contact bearing, configuration that uses a PTFE liner (39, see page 9), however JP365 further teaches that the element can first be treated by applying an inner layer (35 called a protective layer) diamond-like carbon which is an amorphous carbon by vapor deposition (page 4, sixth paragraph) and then covering the layer with the PTFE (39) for the purpose of improving the wear resistances and fatigue strength of the sliding element (page 4, third paragraph).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Porter and add an additional layer via vapor deposition, specifically an amorphous carbon, and then apply the PTFE layer, as taught by JP365, for providing a bearing arrangement with improved wear resistances and fatigue strength.
Regarding claim 27, Porter in view of JP365 discloses wherein applying, using vapor deposition, the inner layer of the coating to the first surface of the first bearing element includes applying: an amorphous carbon to the first surface of the first bearing element; or, a metal to the first surface of the first bearing element; or, at least one hard material selected from the group consisting of nitridic [nitride] hard materials, carbidic [carbide] hard materials, and oxidic [oxide] hard materials to the first surface of the first bearing element; or, at least one hard material selected from the group consisting of titanium, aluminum, chromium, and molybdenum to the first surface of the first bearing element (the claim is providing four different alternatives, JP365 discloses that the vapor deposition layer includes amorphous carbon or DLC, in addition other materials of the alternatives are disclosed, see above which addresses these additional materials).
Regarding claim 28, Porter in view of JP365 discloses that applying, using vapor deposition, the inner layer of the coating to the first surface of the first bearing element includes applying the amorphous carbon to the first surface of the first bearing element (the DLC layer is disclosed in JP365 as being applied using a vapor deposition, see at least page 4 that discloses PVD); and, applying the amorphous carbon to the first surface of the first bearing element includes applying: at least one doping element to the first surface of the first bearing element (the Me, W, Ti and Cr are all doping elements as explained above); or, metallic or non-metallic doping elements to the first surface of the first bearing element; or, the amorphous carbon free of hydrogen to the first surface of the first bearing element. 
Regarding claim 29, Porter discloses that gluing the layer including PTFE to the surface of the second bearing element includes gluing: a PTFE fiber-reinforced plastic to the surface of the second bearing element; or, a PTFE fabric in a resin matrix to the surface of the second bearing element; or, a metal-polymer composite material including sintered bronze and PTFE to the surface of the second bearing element (as explained in the rejection of claim 19 above Porter discloses Lubron TF which is a ptfe fiber or fabric in a plastic/resin matrix that is bonded or adhered (glued) to a corresponding bearing element).
Regarding claim 30, Porter in view of JP365, as applied above, does not disclose that applying the outer layer, including PTFE, to the inner layer includes: filling depressions in the inner layer; and, forming, with the outer layer, a smooth outer surface of the first bearing element. 
However, JP365 further teaches that the surfaces of the base member can include a plurality of depressions (at 20), the vapor deposition layer or inner layer (35 see figure 3d for example) conforming to the first surfaces to also include depressions (35 also includes its own set of depression when applied to 20) and the outer layer (39) fills the depressions of the inner layer and forms a smooth outer surface of the first bearing for the purpose of increasing the bonding strength of the layers (see page 5, first full paragraph).
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Porter and provide the first surface with a first plurality of depressions and the inner layer with depressions that are then filled by the outer layer to form a smooth outer surface of the first bearing element, as further taught by JP365, for the purpose of increasing the bonding strength of the layers.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 12, 14 or 15 be found allowable, claims 22 and 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In this case claim 22 is claim 12 placed in independent format and dependent claim 23 presents in the alternative the subject matter of claims 14 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2008/0098826 discloses that an amorphous carbon layer with both metallic and non-metallic doping was known prior to the invention by Applicant.
USP 6,969,198 discloses a hydrogen free version of an amorphous carbon layer, also known as a-C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656